HENRIOD, Justice:
Appeal from a conviction for possessing a controlled substance (Obedrin L. A.). Affirmed.
Defendant forged a doctor’s prescription. The druggist, suspicioning it, told defendant to return later, which she did, but, after having paid for the drug, was about to take it and leave,—when apprehended and prevented from doing so by a peace officer who arrested her for violation of Title 58-37-8(4) (a) (ii) Utah Code Annotated 1953, as amended.
Only question is whether defendant violated the act with respect to gaining possession by virtue of a forgery. We think that under the circumstances of this case the defendant’s actions and intent and the custodial features involved here impress us with a conclusion that technical touching and taking or asportation and such are minutiae, and should not be dispositive of the clear import of the statute or by any hypertechnical claim of abuse by split-second interruption.
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.